FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10233

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02593-JMR

  v.
                                                 MEMORANDUM *
AGUSTIN GUADALUPE
GONZALES-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    John M. Roll, Chief District Judge, Presiding

                           Submitted February 15, 2010 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Agustin Guadalupe Gonzales-Rodriguez appeals from the 37-month

sentence imposed following his guilty-plea conviction to re-entry after deportation,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we dismiss.

      Gonzales-Rodriguez contends that the district court erred when it applied the

16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) after finding that

his prior conviction for statutory rape was a “crime of violence.” The valid and

enforceable appeal waiver set forth in the plea agreement precludes our review of

this issue. See United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007). We

therefore enforce the waiver and dismiss the appeal.

      DISMISSED.




                                         2                                   10-10233